           Case 1:20-cv-08649-RA Document 16 Filed 01/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARIO SANCHEZ, FRANCISCO MEZQUITA, and
 NANO BATISTA,
                                Plaintiffs,
                                                                  20-CV-08649-RA
          -against-

 SUNNY & KP CONSTRUCTION CORP.,
                                                                  JUDGMENT
 GURNOOR CONSTRUCTION CORP., OMG
 CONSTRUCTION CORP., SARBJIT SINGH,
 KULDIP SINGH, and XINOS CONSTRUCTION
 CORP.,

                               Defendants.




       A NOTICE OF ACCEPTANCE OF A RULE 68 OFFER OF JUDGMENT

 having been filed on January 21, 2021; and Defendants SUNNY & KP CONSTRUCTION

 CORP., GURNOOR CONSTRUCTION CORP., OMG CONSTRUCTION CORP.,

 SARBJIT SINGH, KULDIP SINGH having offered to allow Plaintiffs to take a judgment

 against Defendants SUNNY & KP CONSTRUCTION CORP., GURNOOR

 CONSTRUCTION CORP., OMG CONSTRUCTION CORP., SARBJIT SINGH, KULDIP

 SINGH in this action for the total sum of $37,000.00, inclusive of fees and expenses, for all

 claims that have been or could have been asserted against Defendants SUNNY & KP

 CONSTRUCTION CORP., GURNOOR CONSTRUCTION CORP., OMG

 CONSTRUCTION CORP., SARBJIT SINGH, KULDIP SINGH in the complaint of this

 action; it is

       ORDERED and ADJUDGED that Judgment is entered in favor of Plaintiffs MARIO
         Case 1:20-cv-08649-RA Document 16 Filed 01/25/21 Page 2 of 2




SANCHEZ, FRANCISCO MEZQUITA, and NANO BATISTA against Defendants

SUNNY & KP CONSTRUCTION CORP., GURNOOR CONSTRUCTION CORP., OMG

CONSTRUCTION CORP., SARBJIT SINGH, KULDIP SINGH in the amount of

$37,000.00, inclusive of fees and expenses, for all claims that have been or could have been

asserted against Defendants SUNNY & KP CONSTRUCTION CORP., GURNOOR

CONSTRUCTION CORP., OMG CONSTRUCTION CORP., SARBJIT SINGH, KULDIP

SINGH in the complaint of this action to the date of this offer.



DATED: January 25, 2021

New York, New York

                                            ______________________________
     .                                              Hon. Ronnie Abrams
